DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-21 are allowed. Applicant claims an artificial intelligence (Al) based omnichannel data communications system, comprising: a data store to store and to manage data within a network; a server to facilitate operations using information from the one or more data stores; an analytics subsystem to communicate with the server and the data store in the network, the analytics subsystem system comprising: a data access interface to: receive communication data from a user via a first communication channel; a processor to: provide a proactive, adaptive, and intelligent objective-driven conversation with the user via a second communication channel, wherein the proactive, adaptive, and intelligent objective-driven conversation is provided to the user at a user device by: parsing the communication data from the user; determining user intent from the parsed communication data; 2PATENTAtty Docket No.: 1104.001US1 App. Ser. No.. 16/355,375 activating at least one objective based on at least one of the parsed communication data or changes in state of patterns of the determined user intent; determining at least one appropriate response to a user query based on and driven by the at least one objective; generating the at least one appropriate response that is responsive to the user query and driven by the at least one objective; and coordinating at least one action to provide a good or service to the user in order to meet the at least one objective; and an output interface to transmit the at least one appropriate response to the user at a user device. Applicant arguments presented on pages 12-14 of response filed are persuasive, along with the amendment made to the claims. The cited prior art alone or in combination fails to fairly teach or disclose the claimed combination of features. Therefore claims 1-21 are deemed allowable over cited prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601.  The examiner can normally be reached on 7-5 Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        



vbc
3/13/2021